 



Exhibit 10.6
SUBLEASE
     This Sublease is made on April 11, 2007, by and between POCKETSCRIPT, INC.,
an Ohio corporation (herein the “Sublessor”) and Haverstick Consulting, Inc., an
Indiana corporation (herein the “Sublessee”).
WITNESSETH:
     WHEREAS, the Sublessor is presently the Tenant under a Lease dated March 9,
2004, between DUKE REALTY OHIO, an Indiana general partnership, as Landlord, and
Sublessor, as Tenant herein referred to as the “Master Lease”.
     WHEREAS, the Sublessor and the Sublessee have agreed to a subletting of the
Demised Premises on the terms and conditions specified in this Sublease;
     NOW THEREFORE, the Sublessor and the Sublessee do hereby enter into this
Sublease upon the terms and conditions hereinafter set forth.
     1. DEMISED PREMISES. The Sublessor hereby lets to the Sublessee and the
Sublessee does hereby hire from the Sublessor that portion of the property known
as: Suite 207; 2nd floor; Building name: 4770 Governor’s Pointe; address: 4770
Duke Drive, Mason, Ohio 45040, more particularly as shown in Exhibit A to the
Master Lease, consisting of approximately 5,608 rentable square feet of the
building.
     2. TERM. The term of this sublease shall be 28 months, commencing on
July 1, 2007, and terminating on October 31, 2009. Any remaining options, if
any, under the Master lease are not exercisable by the Sublessee.
     3. RENT. Sublessee shall pay to the Sublessor aggregate Basic Rent of Six
Thousand Five Hundred Forty-Two ($6,542.00) DOLLARS per month, on the first day
of each month. Sublessee shall not owe rent for the month of July 2007.
     4. OTHER RENT AND PAYMENTS.
     4.1 Sublessee shall not be subject to any Annual Rental Adjustment (as
defined in Section 3.02.A. of the Master Lease).
     4.2 Interest and Late Charges. All rent and other payments not paid when
due shall bear interest from the due date until fully paid at the rate of
Eighteen (18%) percent per annum. In addition, Sublessee acknowledges that late
payment of any rent or other payment required by this Lease from Sublessee to
Sublessor will result in collection costs to Sublessor, the extent of which
additional costs is extremely difficult and economically impractical to
ascertain. Sublessee therefore agrees that if Sublessee fails to make any rent
and/or other payment(s) required by this Lease to be paid to Sublessor when it
is due, Sublessor may elect to impose a late charge in the amount of Five (5%)
of the current monthly base rent. Additionally, Sublessee shall reimburse
Sublessor for all costs and expenses, including attorneys’ fees, incurred in
collecting the overdue rent and/or other payment(s). Sublessee shall pay the
late charge upon demand by Sublessor. Sublessee agrees that the late charge is a
reasonable estimate of the costs to Sublessor of collecting the overdue rent
and/or other payment(s). Sublessor may levy and collect a late charge in
addition to all other remedies available for Sublessee’s default, and collection
of a late charge shall not waive the breach caused by the late payment.
     5 . SECURITY DEPOSIT AND LAST MONTH’S RENT. Sublessee shall deposit with
Sublessor upon execution hereof $6,542.00 as security deposit for Sublessees’
faithful

-1-



--------------------------------------------------------------------------------



 



performance of Sublessee’s obligations hereunder. If Sublessee fails to pay rent
or other charges due hereunder, or otherwise defaults with respect to any
provision of this Sublease, Sublessor may use, apply or retain all or any
portion of said deposit for the payment of any rent or other charge in default
or for the payment of any other sum to which Sublessor may become obligated by
reason of Sublessee’s default, or to compensate Sublessor for any loss or damage
which Sublessor may suffer thereby. If Sublessor so uses or applies all or any
portion of said deposit, Sublessee shall within ten (10) days after written
demand therefore deposit cash with Sublessor in an amount sufficient to restore
said deposit to the full amount hereinabove stated and Sublessee’s failure to do
so shall be a material breach of this Sublease. Sublessor shall not be required
to keep said deposit separate from its general accounts. If Sublessee performs
all of Sublessee’s obligations hereunder, said deposit, or so much thereof as
has not theretofore been applied by Sublessor, shall be returned, without
payment of interest or other increment for its use to Sublessee (or at
Sublessor’s option, to the last assignee, if any, of Sublessee’s interest
hereunder) at the expiration of the term hereof, and after Sublessee has vacated
the Premises. No trust relationship is created herein between Sublessor and
Sublessee with respect to said Security Deposit
     6. USE. Sublessee shall use and occupy the Subleased Premises only for
office space and for no other purpose.
     7. CONDITION OF PREMISES. Sublessee accepts the Demised Premises in its
current “as is” condition with all faults.
     1.) Phones – The phone is operated using a “Switch” that is located in
Dallas. Sublessee will need its own switch to operate the phones.
     2.) Computer Equipment – Existing Dell and Cisco equipment will be removed
by Sublessor no later than June 15, 2007.
     8. BROKERAGE. Sublessor and Sublessee do hereby warrant and represent to
each other that neither has dealt with any broker in connection with this
transaction other than Dan McDonald of Carey Laumer Commercial Realty and Bill
Wiebe of Vollmer Realty (collectively referred to as the “Authorized Brokers.”)
Sublessor shall be solely responsible for payment of any and all commission or
other compensation due and payable to the Authorized Brokers and shall indemnify
Sublessee from and against any claim therefor. Each of Sublessor and Sublessee
do hereby agree to indemnify, defend, and hold harmless the other from and
against all claims, judgments, damages, penalties, fines, costs, liabilities, or
losses and sums paid in settlement of claims, attorneys’ fees, consultant fees,
and expert fees) arising from any claims or demands of any broker, agent, or
finder with whom it has dealt (other than the commission or other compensation
due to the Authorized Brokers, which are to be paid by Sublessor as stated in
the immediately preceding sentence).
     9. NOTICES.
          9.1 Address for Notices. All notices, requests, demands and other
communications required or permitted to be given hereunder shall be deemed to
have been duly given if in writing and sent by certified mail, return receipt
requested, postage prepaid, or delivered by an overnight courier service, as
follows:

         
 
  If to Sublessee:   Haverstick Consulting Inc.
 
      11405 N. Pennsylvania Street
 
      Suite 200
 
      Carmel, IN 46032
 
      Attn: Eric Weber

-2-



--------------------------------------------------------------------------------



 



         
 
  If to Sublessor:   Pocketscript, Inc.
 
      2711 N. Haskell Avenue, Suite 2200
 
      Dallas, TX 75204-2960
 
      Telephone: 214-370-2042
 
      Facsimile: 214-370-2071
 
      Attn:Nathan Gulley
 
      Attn: ZixCorp Legal Department
 
       
 
  If to Master Lessor:   Duke Realty Ohio
 
      Attn: Vice President, Property Management
 
      4555 Lake Forest Drive, Suite 400
 
      Cincinnati, OH 45242

          9.2 Change of Address. Sublessor or Sublessee may change the address
to which such communications are to be directed to it by giving written notice
to the other provided in Section 9.1.
     10. LANDLORD’S CONSENT. This Sublease is contingent upon the consent of the
Landlord, as required by Article 11 of the Master Lease.
     11. APPLICABILITY OF MASTER LEASE.
          11.1 This Sublease is and shall be at all times subject and
subordinate to the Master Lease.
          11.2 Except for the obligations under sections 3.01 thru 3.05 of the
Master Lease (which Sublessee shall not be required to comply with), the terms,
conditions and respective obligations of Sublessor and Sublessee to each other
under this Sublease shall be the terms and conditions of the Master Lease except
for those provisions of the Master Lease which are contradicted by this Sublease
in the sole determination of Sublessor in which event, as between Sublessor and
Sublessee, the terms of this Sublease document shall control over the Master
Lease; provided that, without limiting the generality of the foregoing, the
parties agree that Article 4 (“Security Deposit”) of the Master Lease shall not
be applicable to this Lease and that Sublessee shall have not have any rights
under Section 16.12 (“Option to Terminate”) of the Master Lease. Therefore, for
the purposes of this Sublease, wherever in the Master Lease the word “Lessor” or
“Landlord” is used it shall be deemed to mean the Sublessor herein and wherever
in the Master Lease the word “Lessee” or “Tenant” is used it shall be deemed to
mean the Sublessee herein.
          11.3 During the term of this Sublease and for all periods subsequent
for obligations which have arisen prior to the termination of this Sublease,
except for the obligations under sections 3.01 thru 3.05 of the Master Lease,
Sublessee does hereby expressly assume and agree to perform and comply with, for
the benefit of Sublessor and Master Lessor each and every obligation of
Sublessor/Tenant under the Master Lease, including without limitation
Section 9.02 thereof (except that the Sublessee shall name the Sublessor and the
Landlord in the Sublessee’s insurance policies where Section 9.02 provides that
the Sublessor is to name the Landlord). Sublessee shall indemnify, defend, and
hold harmless Sublessor and Landlord from and against all claims, judgments,
damages, penalties, fines, costs, liabilities, or losses (including, without
limitation, diminution in value of the Demised Premises, damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Demised
Premises, damages arising from any adverse impact on marketing of space, and
sums paid in settlement of claims, attorneys’ fees, consultant fees, and expert
fees) arising out of Sublessee’s failure to perform any such terms or
conditions, provided, however, that Sublessee shall be relieved of any
obligation to indemnify Sublessor and Landlord to the extent of insurance
proceeds actually received by them.

-3-



--------------------------------------------------------------------------------



 



     12. ASSUMPTION.
          Except as otherwise provided in Section 11.3 of this Lease, Sublessee
expressly assumes to perform and comply with all of the obligations required to
be kept or performed by the Tenant under the Master Lease identified in the
foregoing paragraph of this Sublease, to the extent they are applicable to the
Demised Premises.
     13. OBLIGATIONS OF SUBLESSOR.
          Sublessor shall maintain the Master Lease during the entire term of
this Sublease, subject however to any earlier termination of the Master Lease in
accordance with its terms, and comply with and perform all of the obligations of
the Tenant under the Master Lease that Sublessee has not assumed under this
Sublease.
     14. TERMINATION OF MASTER LEASE.
          If the Master Lease is terminated, this Sublease shall terminate
simultaneously. If the Master Lease is terminated other than by the fault of
Sublessor or Sublessee, the Sublessor and Sublessee shall thereafter be released
form all obligations to each other under this Sublease, and the parties shall
account to each other for any monetary obligations or other obligations existing
at such time.
     15. AUTHORITY TO EXECUTE SUBLEASE AND CONSENT.
The persons executing this Sublease and Consent to Assignment declare and
warrant that they occupy the individual or corporate positions set forth under
their signature, and have the consent and authority to execute this document and
thereby legally bind the entities they represent.
     16. EXECUTION; APPLICABLE LAW.
This Sublease is deemed executed in Ohio and shall be governed by and construed
in accordance with the laws of Ohio, without regard to conflicts of laws
principles thereof.
     17. DEFAULT.
The following shall be events of default:
          17.1 Payment Default. Failure of Sublessee to make any rent or other
payment under this Lease when it is due.
          17.2 Unauthorized Transfer. Sublessee makes any transfer without
Sublessor’s prior written consent as required under Section 21 of this Lease(“
Subletting”).
          17.3 Abandonment of Demised Premises. Sublessee abandons the Demised
Premises, for which purpose “abandons” means a failure by Sublessee to occupy
and use the Demised Premises for one or more of the purposes permitted under
this Lease for a total of thirty (30) days or more during the lease term, unless
such failure is excused under other provisions of this Lease.
          17.4 Default in Other Covenants. Failure of Sublessee to comply with
any other term, condition, covenant, or fulfill any other obligation of this
Lease within ten (10) days after written notice by Sublessor specifying the
nature of the default with reasonable particularity. If the default is of such a
nature that it cannot be remedied fully within the ten (10) day period, this
requirement shall be satisfied if Sublessee begins correction of the default
within the ten (10) day period and thereafter proceeds with reasonable diligence
and in good faith to effect the remedy

-4-



--------------------------------------------------------------------------------



 



as soon as practicable. No notice and no opportunity to cure shall be required
if Sublessor has previously given Sublessee notice of failure to comply with
such term or condition or fulfill such other obligation of this Lease during the
term hereof.
          17.5 Insolvency Defaults. Dissolution, termination of existence,
insolvency on a balance sheet basis or business failure of Sublessee; the
commencement by Sublessee of a voluntary case under the federal bankruptcy laws
or under any other federal or state law relating to insolvency or debtor’s
relief; the entry of a decree or order for relief against Sublessee in an
involuntary case under the federal bankruptcy laws or under any other applicable
federal or state law relating to insolvency or debtor’s relief; the appointment
of or the consent by Sublessee to the appointment of a receiver, trustee, or
custodian of Sublessee or of any of Sublessee’s property; an assignment for the
benefit of creditors by Sublessee; Sublessee’s failure generally to pay its
debts as such debts become due; the making or suffering by Sublessee of a
fraudulent transfer under applicable federal or state law; concealment by
Sublessee of any of its property in fraud of creditors; the making or suffering
by Sublessee of a preference within the meaning of the federal bankruptcy law;
the imposition of a lien through legal proceedings or distraint upon any of the
property of Sublessee which is not discharged or bonded; or all or substantially
all of Sublessee’s assets in the Demised Premises or Sublessee’s interest in
this Lease are attached or levied under execution (and Sublessee does not
discharge the same within sixty (60) days thereafter). During any period in
which there is a Guarantor(s) of this Lease, each reference to “Sublessee” in
this paragraph shall be deemed to refer to “Guarantor or Sublessee, “
separately.
     18. REMEDIES ON DEFAULT.
Upon default, Sublessor shall have all remedies against Sublessee provided to
Landlord against Tenant under the Master Lease and, furthermore, Sublessor may
exercise any one or more of the following remedies, or any other remedy
available under applicable law:
          18.1. Retake Possession. To the extent permitted by law, Sublessor may
re-enter and retake possession of the Demised Premises, without notice, either
by summary proceedings, force, any other applicable action or proceeding, or
otherwise. Sublessor may use the Demised Premises for Sublessor’s own purposes
or relet it upon any reasonable terms without prejudice to any other remedies
that Sublessor may have by reason of Sublessee’s default. None of these actions
will be deemed an acceptance of surrender by Sublessee. To the extent permitted
by law, Sublessee expressly waives the service of any notice of intention to
terminate this Lease or to retake the Demised Premises, and waives service of
any demand for payment of rent or for possession, and of any and every other
notice or demand required or permitted under applicable law.
          18.2. Relet the Premises. Sublessor at its option may relet the whole
or any part of the Demised Premises, from time to time, either in the name of
Sublessor or otherwise, to such Sublessees, for such terms ending before, on, or
after the expiration date of the lease term, at such rentals and upon such other
conditions (including concessions and free rent periods) as Sublessor, in its
sole discretion, may determine to be appropriate. Sublessor at its option may
make such physical changes to the Demised Premises as Sublessor, in its sole
discretion, considers advisable or necessary in connection with any such
reletting or proposed reletting without relieving Sublessee of any liability
under this Lease or otherwise affecting Sublessee’s liability.
          18.3. Damages for Default. Whether or not Sublessor retakes possession
or relets the Demised Premises, Sublessor may recover all damages caused by the
default (including but not limited to unpaid rent, attorneys’ fees, and the
costs and expenses of reletting). Sublessor may sue periodically to recover
damages as they accrue during the remainder of the lease term without barring a
later action for further damages. Sublessor may at any time bring an action for
accrued damages plus damages for the remaining lease term equal to the
difference between the rent specified in this Lease and the reasonable rental
value of the Demised

-5-



--------------------------------------------------------------------------------



 



Premises for the remainder of the term, discounted to the time of judgment at
the rate of nine (9%) percent per annum.
          18.4. Cure of Sublessee’s Default. Without prejudice to any other
remedy for default, Sublessor may perform any obligation or make any payment
required to cure a default by Sublessee. The cost of performance, including
attorneys’ fees and all disbursements, shall immediately be repaid by Sublessee
upon demand, together with interest from the date of expenditure until fully
paid at the rate of eighteen (18%) percent per annum, but not in any event at a
rate greater than the maximum rate of interest permitted by law.
     19. COMPLIANCE WITH LAWS. In connection with its use, Sublessee, throughout
the term of this Lease, and any renewal term, shall comply, at its sole cost(s)
and expense(s) with all applicable laws, regulations and requirements of any
public authority, including, but not limited to, the Americans with Disabilities
Act, and including those regarding maintenance, operation, and use of the
Demised Premises and appliances on the Demised Premises (including signs).
     20. HAZARDOUS MATERIALS. Sublessee shall refrain from causing or permitting
any Hazardous Material (as hereinafter defined) to be brought upon, kept or used
in or about the Demised Premises by Sublessee, its agents, employees,
contractors or invitees without the prior written consent of Sublessor, which
shall not be unreasonably withheld as long as Sublessee demonstrates to
Sublessor’s reasonable satisfaction that such Hazardous Material is necessary or
useful to Sublessee’s business and will be used, kept, and stored in the manner
that complies with all laws regulating any such Hazardous Material so brought
upon or used or kept in or about the Demised Premises.
As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material or waste, including, but not limited to, those substances,
materials, and wastes listed in the United States Department of Transportation
Hazardous Materials Table (49 CFR 172.101) or by the United States Environmental
Protection Agency as Hazardous Substances (40 CFR Part 302) and amendments
thereto, petroleum products, or other such substances, materials and wastes that
are or become regulated under any applicable local, state, or federal law,
health and or/safety related law, decision of the courts, ordinances, rule,
regulation, code, order, directive guideline, or permit.
          20.1. No Underground Storage Tanks. Sublessee shall not use,
construct, or install any underground storage tanks of any kind on the Demised
Premises.
          20.2. Hazardous Materials Indemnification. Sublessee shall indemnify,
defend, and hold Sublessor harmless from any and all claims, judgments, damages,
penalties, fines, costs, liabilities, or losses (including, without limitation,
diminution in value of the Demised Premises, damages for the loss or restriction
on use of rentable or usable space or of any amenity of the Demised Premises,
damages arising from any adverse impact on marketing of space, and sums paid in
settlement of claims, attorneys’ fees, consultant fees, and expert fees) which
arise during or after the lease term as a result of contamination by Hazardous
Material as a result of Sublessee’s use or activities, or of Sublessee’s agents
or contractors. This Indemnification of Sublessor by Sublessee includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state, or local governmental agency or political subdivision
because of Hazardous Material present in the soil or ground water on or under
the Demised Premises. Without limiting the foregoing, if the presence of any
hazardous material on the Demised Premises caused or permitted by Sublessee or
its agents or contractors results in any contamination of the Demised Premises,
Sublessee shall promptly take all actions, at its sole expense, as are necessary
to return the Demised Premises to the condition existing prior to the release of
any such hazardous material to the Demised Premises; provided that Sublessor’s
approval of such actions shall first be obtained, which approval shall not be
unreasonably withheld so long as such action would not potentially have any
material adverse long-term or

-6-



--------------------------------------------------------------------------------



 



short term on the Demised Premises. The foregoing indemnity shall survive the
expiration or earlier termination of this Lease.
     21. SUBLETTING. Sublessee shall not, voluntarily or involuntarily or by
operation of law, assign, mortgage or encumber all or part of this lease, nor
sublet, nor suffer or permit the Demised Premises or any part thereof to be used
by others, without the prior written consent of Sublessor in each instance, or
sublet the whole or any part of the Demised Premises without first obtaining the
Sublessors written consent, which consent may be withheld in Sublessor’s sole
discretion.
     22. INSPECTION. Sublessor or its authorized representatives may enter at
any time to determine Sublessee’s compliance with this Lease, to make necessary
repairs, or to show the Demised Premises to any prospective Sublessees, Tenants,
or purchasers.
     IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of
the day and year written adjacent to the signature of the parties or their duly
authorized representative.

             
WITNESS:
      SUBLESSOR:    
 
           
 
      POCKETSCRIPT, INC., an Ohio corporation    
 
           
          /s/ Darleen Harris
                /s/ Barry Wilson    
 
           
Name: Darleen Harris
      Signature    
 
      Barry Wilson, CFO    
 
           
 
      Printed Name of Signature and Title    
 
           
 
      Date: 4/11/07    
 
           
 
      SUBLESSEE:    
 
           
 
      HAVERSTCICK CONSULTING, INC,    
 
      an Indiana corporation    
 
           
          /s/ Kelley Hahn
                 /s/ Eric Weber    
 
           
Name: Kelley Hahn
      Signature    
 
      Eric Weber, CFO    
 
           
 
      Printed Name of Signature and Title    
 
           
 
      Date: 4/11/07    

-7-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
MASTER LEASE WITH AMENDMENTS

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LANDLORD’S CONSENT TO SUBLEASE
(1). Tenant is and shall continue to remain fully and primarily liable to
Landlord under the terms and conditions of the Lease Agreement between Landlord
and Tenant for the full term of the Lease Agreement. Landlord specifically
prohibits an Assignment of the Lease Agreement by Tenant. Tenant and Subtenant
hereby acknowledge and agree that the Sublease Agreement between them is a
Sublease and not an Assignment. This Agreement is a Consent to Sublease and is
not a Consent to an Assignment. Landlord, Tenant and Subtenant acknowledge and
agree that no future interaction or course of dealing developed between Landlord
and Subtenant shall be deemed to transform the Sublease into an Assignment, or
be deemed to indicate an intent on the part of Landlord to accept an Assignment
of the Lease Agreement to Subtenant. Landlord’s intent is clearly to accept and
maintain a Sublease throughout the term of the Lease. Tenant and Subtenant waive
the right to assert the existence of an Assignment in any litigation between or
among Landlord, Tenant and Subtenant.
(2) Except as herein set forth, Landlord is bound only to the terms of the Lease
Agreement with Tenant. Any Agreement between Tenant and Subtenant, which
contains terms different from or other than those contained within the Lease
agreement, is not binding upon nor accepted by Landlord.
(3) Tenant and Subtenant agree to indemnify Landlord and hold it harmless from
damage or claim by any real estate broker in connection with the Sublease
between Tenant and Subtenant, which indemnification shall include all commission
claims, as well as all legal, expert and attorney fees incurred in defending any
claim.
(4) This Consent to Sublease cannot be changed or amended except by a writing
signed by Landlord, Tenant and Subtenant.
DATE: 4/19/07

                          LANDLORD:       TENANT:    
 
                        DUKE REALTY OHIO,       POCKETSCRIPT, INC., an Ohio
corporation    
 
                        an Indiana general partnership                  /s/
Barry Wilson    
 
                 
 
Signature    
 
                        By:   Duke Realty Limited Partnership,       Barry
Wilson, CFO    
 
                 
 
Printed Name of Signature and Title    
 
                            a general partner       Date: 4/11/07    
 
                            By:   Duke Realty Corporation,                    
its general partner            
 
                       
 
      By:   /s/ Gerald R. Royce
 
Gerald R. Royce            
 
          Vice President, Leasing            

 



--------------------------------------------------------------------------------



 



         
 
  SUBLESSEE:    
 
       
 
  HAVERSTICK CONSULTING, INC,    
 
  an Indiana corporation    
 
       
 
       /s/ Eric Weber
 
Signature    
 
       
 
  Eric Weber, CFO
 
Printed Name of Signature and Title    
 
       
 
  Date: 4/11/07    

 